Citation Nr: 0943041	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-17 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for the service-connected 
bilateral hyperkeratosis ("feet condition").



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the local RO.  

The Veteran appears to be claiming service connection for a 
back condition, as indicated in his July 2006 claim for 
individual unemployability.  This matter is referred to the 
RO for appropriate action.  


The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran reported that his feet condition has worsened 
since his last VA examination in December 2008, as indicated 
from the September 2009 hearing transcript on page 3.  
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  

Therefore, the Veteran must be provided a dermatological 
examination to assess the severity of his feet condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

The Board notes that hyperkeratosis is not listed under any 
Diagnostic Code in the VA Schedule for Rating Disabilities.  
An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic disease and 
injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The Veteran is currently rated under Diagnostic Code 7819 
pertaining to benign skin neoplasma, which is rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  The RO should also considered rating the 
disability under 7806 pertaining to dermatitis or eczema.  

The record reflects that the Veteran has applied for Social 
Security Administration (SSA) benefits, as indicated on page 
8 of the hearing transcript.  An attempt to obtain these SSA 
records, if any, should be made.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain copies of records, if any, 
pertinent to the Veteran's claim for SSA 
benefits and a copy of any determination 
awarding benefits.  If the records are 
not available, make a notation to that 
effect in the claims folder.  

2.  The RO should schedule the Veteran 
for a VA dermatological examination to 
assess the current severity of his feet 
condition.  The claims file must be made 
available to and reviewed by the examiner 
for the pertinent medical and other 
history.  

The examiner must provide measurements of 
all scars that will permit calculating 
the area of each scar in either square 
inches or square centimeters.  The 
examiner must identify any associated 
limitation of function of any part 
affected, including any loss of range of 
motion of any part affected by the 
service-connected feet condition.  In 
doing so, the examination must address: 

(i) the size (in centimeters or inches) 
of the affected areas;

(ii) the presence or absence of pain 
associated with the affected areas;

(iii) the presence or absence of any of 
the characteristics of disfigurement set 
forth in 38 C.F.R. § 4.118, DC 7801 
(i.e., areas or areas exceeding 6, 12, 
72, or144 square inches, respectively);

(iv) the presence or absence of frequent 
loss of covering of skin with the 
affected areas;

(v) the limitation of motion of the 
affected areas; and

(vi) whether the affected area covers at 
least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12 months.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


